DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102 as being anticipated by Klang (U.S. Pat. # 6,424,158).
Regarding Independent Claim 10, Klang teaches:
A device under test (DUT) measurement circuit comprising: 

a current sensor resistor (Fig. 3 & 4 Elements 42, 44, & 50.) operable to sense an output current of a first output signal provided by the control circuit to the DUT during one or more operating modes for the DUT testing system (Fig. 3 & 4 Elements 42, 44, & 50.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klang (U.S. Pat. # 6,424,158) in view of Babazadeh (U.S. PGPub # 2017/0085174).
Regarding Claim 11, Klang teaches all elements of claim 10, upon which this claim depends.
Klang does not explicitly teach a peak-to-peak voltage detector circuit, coupled to current sensor circuit, operable to detect peak-to-peak voltage transitions occurring in the first output signal during testing of the DUT by the DUT testing system.
Babazadeh teaches a peak-to-peak voltage detector circuit (Fig. 10 Element 140 & paragraphs 0118-0119.), coupled to current sensor circuit (Fig. 10 Element 140 & paragraphs 0118-0119.), operable to detect peak-to-peak voltage transitions (Fig. 10 Element 140 & paragraphs 0118-0119.) occurring in the first output signal during testing of the DUT by the DUT testing system (Fig. 10 Element 140 & paragraphs 0118-0119.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Babazadeh to the teachings of Klang such that a peak-to-peak voltage detector circuit, coupled to current sensor circuit, would be operable to detect peak-to-peak voltage transitions occurring in the first output signal 
Regarding Claim 13, Klang teaches all elements of claim 10, upon which this claim depends.
Klang does not explicitly teach a peak voltage detector circuit, coupled to the current sensor circuit and the DUT, operable to detect peak voltages arising across the DUT during the one or more operating modes for the DUT testing system.
Babazadeh teaches a peak voltage detector circuit (Fig. 10 Element 140 & paragraphs 0118-0119.), coupled to the current sensor circuit and the DUT (Fig. 10 Element 140 & paragraphs 0118-0119.), operable to detect peak voltages arising across the DUT during the one or more operating modes for the DUT testing system (Fig. 10 Element 140 & paragraphs 0118-0119.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Babazadeh to the teachings of Klang such that a peak voltage detector circuit, coupled to the current sensor circuit and the DUT, operable to detect peak voltages arising across the DUT during the one or more operating modes for the DUT testing system because this would allow one to perform multiple calculations of the capacitance of the output capacitor circuitry.
Regarding Claim 17, Klang teaches all elements of claim 10, upon which this claim depends.
Klang teaches a peak-to-peak voltage detector circuit, coupled to current sensor circuit, operable to detect peak-to-peak voltage transitions occurring in the first output signal during testing of the DUT; and a peak voltage detector circuit, coupled to the 
Babazadeh teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Babazadeh to the teachings of Klang such that a peak-to-peak voltage detector circuit, coupled to current sensor circuit, operable to detect peak-to-peak voltage transitions occurring in the first output signal during testing of the DUT; and a peak voltage detector circuit, coupled to the current sensor circuit and the DUT, operable to detect peak voltages arising across the DUT; wherein the one or more operating modes include a start-up mode, a charge mode, and a test mode; wherein, during the start-up mode, the DUT testing system charges the DUT to an initial condition; wherein, during the charge mode, the DUT testing system controls replenishment of electrical energy in the DUT; and wherein, during the test mode, the DUT testing system tests the DUT in accordance with at least one testing protocol because this would allow one to perform multiple calculations of the capacitance of the output capacitor circuitry.

Allowable Subject Matter
Claims 1-9 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12 & 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 12, Klang teaches all elements of claim 11, upon which this claim depends.
Klang does not explicitly teach the peak-to-peak voltage detector circuit further comprises: a conditioning circuit operable to remove direct current coupling voltages from the first output signal and output a conditioned signal; and a digital-to-analog (DAC) converter operable to convert the conditioned signal into a second digital data stream representative of peak-to-peak voltage transitions occurring in the first output signal during the one or more operating modes for the DUT testing system.
Regarding Claim 14, Klang teaches all elements of claim 10, upon which this claim depends.
Klang teaches
Regarding Claim 15, Klang teaches all elements of claim 10, upon which this claim depends.
Klang does not explicitly teach the current sensor circuit further comprises: a current sense amplifier, coupled to the current sensor resistor, operable to amplify a current reading of the output current of the first output signal and output an output voltage signal; and a second current amplifier, coupled to the current sense amplifier, operable to adjustably amplify the output voltage signal and output a second output voltage signal; and a digital-to-analog converter (DAC), coupled to the second current amplifier, operable to convert the second output voltage signal into a first digital data stream representative of output current of the first output signal provided the control circuit to the DUT during the one or more operating modes for the DUT testing system.
Regarding Claim 16, Klang teaches all elements of claim 10, upon which this claim depends.
Klang does not explicitly teach the current sensor circuit further comprises: a current sense amplifier, coupled to the current sensor resistor, operable to amplify a current reading of the output current of the first output signal and output an output voltage signal; and a second current amplifier, coupled to the current sense amplifier, operable to adjustably amplify the output voltage signal and output a second output voltage signal; and a digital-to-analog converter (DAC), coupled to the second current amplifier, operable to convert the second output voltage signal into a first digital data stream representative of output current of the first output signal provided the control circuit to the DUT during the one or more operating modes for the DUT testing system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858